United States Court of Appeals
                       For the First Circuit


No. 20-1096

                     NATALIA CEBOLLERO-BERTRAN,

                        Plaintiff, Appellant,

                                 v.

              PUERTO RICO AQUEDUCT AND SEWER AUTHORITY,

                        Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF PUERTO RICO

       [Hon. Gustavo A. Gelpí, Jr., U.S. District Judge]


                               Before

                        Howard, Chief Judge,
                Lipez and Thompson, Circuit Judges.


     Ana L. Toledo-Dávila, with whom Edelmiro Salas González and
José L. Ramírez de León were on brief, for appellant.
     Carlos R. Ramírez Isern, with whom A. J. Bennazar Zequeira,
and Jorge Marrero Narváez were on brief, for appellee.


                            July 1, 2021
           LIPEZ, Circuit Judge.     Natalia Cebollero-Bertran filed

this action against the Puerto Rico Aqueduct and Sewer Authority

("PRASA") under the citizen enforcement provision of the Federal

Water Pollution Prevention and Control Act, also known as the Clean

Water Act ("CWA"), 33 U.S.C. § 1365(a).       Cebollero claims that

PRASA is violating the CWA by discharging raw sewage, which flows

into a creek near her home in San Juan.

           In response to PRASA's motion to dismiss, the district

court dismissed the case, finding that a citizen suit was barred

because the United States Environmental Protection Agency ("EPA")

had previously filed a suit against PRASA addressing the same

violations, and was diligently prosecuting the case pursuant to a

2015 consent decree.     In coming to that conclusion, the court

failed to follow the correct standard for evaluating a motion to

dismiss.   Applying the standard applicable to a motion to dismiss,

we find that Cebollero's complaint states a plausible claim that

the EPA is not diligently prosecuting these violations.      Thus, we

vacate the district court's dismissal.

                                I.

A. The Clean Water Act

           In 1972, Congress enacted the CWA with the goal of

"restor[ing]   and   maintain[ing]   the   chemical,   physical,   and

biological integrity of the Nation's waters." 33 U.S.C. § 1251(a);

see also EPA v. California ex rel. State Water Res. Control Bd.,


                               - 2 -
426 U.S. 200, 203-04 (1976).      The Act gave the federal government

more robust tools to control water pollution.       It authorizes the

EPA to set "effluent limitations," which restrict the quantities,

rates, and concentrations of pollutants that a point source1 may

discharge into waterways.   33 U.S.C. §§ 1311, 1314.       These limits

are enforced through the National Pollutant Discharge Elimination

System ("NPDES"), which makes it unlawful to discharge a pollutant

without obtaining a permit and complying with its terms.             Id.

§ 1342(b).

          The EPA may enforce the CWA by issuing an order to comply

or by bringing a civil action against an alleged polluter.           Id.

§ 1319(a).   Subject to certain limitations, a private citizen may

also seek to enforce the CWA by filing a civil action.      Id. § 1365.

Citizens are required to give notice to relevant parties 60 days

before filing suit.   Id. § 1365(b)(1)(A).

          CWA   citizen   suits    have   the   "central   purpose   of

permitting citizens to abate pollution when the government cannot

or will not command compliance."      Gwaltney of Smithfield, Ltd. v.

Chesapeake Bay Found., Inc., 484 U.S. 49, 62 (1987).           Because

citizen suits are intended to "supplement rather than to supplant

governmental action," id. at 60, the CWA does not permit a private



     1 A "point source" is "any discernible, confined and discrete
conveyance . . . from which pollutants are or may be discharged."
33 U.S.C. § 1362(14).


                                  - 3 -
individual to bring a suit on her own behalf if the EPA "has

commenced and is diligently prosecuting a civil or criminal action

in a court of the United States[.]"            33 U.S.C. § 1365(b)(1)(B).

B. The 2015 EPA Suit

            On September 15, 2015, the EPA filed a complaint against

PRASA in the U.S. District Court for the District of Puerto Rico,

seeking injunctive relief and civil penalties for violations of

the CWA.2    PRASA operates sanitary sewage systems in Puerto Rico,

including sewers that flow into the Buena Vista Creek and Puerto

Nuevo River.

            The 2015 EPA complaint alleged CWA violations by PRASA

that included: exceeding effluent limits at certain wastewater

treatment plants ("WWTPs") and water treatment plants ("WTPs"),

overflows from certain WWTP pump stations and the wastewater

collection system of the Puerto Nuevo Regional WWTP, and a failure

to properly operate and maintain the WWTPs in accordance with its

NPDES     permits.     These       allegations     were   based   on    numerous

inspections    of    the   PRASA    wastewater     treatment   and     collection

system,     which    found    instances       of   improper    operation     and



     2 We draw our summary of facts primarily from the appellant's
complaint because we assume the truth of her allegations on a
motion to dismiss.    Doe v. Pawtucket Sch. Dep't, 969 F.3d 1, 8
(1st Cir. 2020). We also draw from public filings in United States
v. PRASA, No. 3:15-cv-02283-JAG (D.P.R. 2015), as we can take
judicial notice of such documents. See Freeman v. Town of Hudson,
714 F.3d 29, 36 (1st Cir. 2013).


                                      - 4 -
maintenance, as well as discharges of pollutants from manholes

into   stormwater     collection      systems,    streets,      sidewalks,       and

buildings.   Along with the complaint, the parties filed a proposed

Consent Decree with the district court, which was published in the

federal register for public comments, 80 Fed. Reg. 60931-02 (Oct.

8, 2015), and then approved by the court on May 23, 2016.

           The Consent Decree requires PRASA to bring its WTP and

WWTP facilities into compliance with its NPDES permits and the CWA

on a designated timeline. In furtherance of this goal, it requires

PRASA to conduct studies of its sewers and perform necessary

repairs and construction.          The Consent Decree details actions to

be taken to remediate problems at specific facilities, including

the Puerto Nuevo Regional WWTP.

           PRASA    is    obligated      to   provide    reports      to   the   EPA

regarding its compliance with the Consent Decree and is subject to

stipulated penalties if it fails to comply.                  The Consent Decree

identifies   "Areas      of   Concern"    that   require      specific     interim

actions to ameliorate urgent problems.             The EPA or PRASA may add

Areas of Concern based on "frequency of [unauthorized discharges];

health/safety   effects       on   the   residents      of   sewage    overflows;

environmental impacts to water body of sewage overflows; and

complexity of the actions needed to resolve the issue."




                                      - 5 -
C. The Instant Case

           Natalia Cebollero-Bertran is a Puerto Rico resident who

lives in Villa Nevarez in San Juan.     She owns a home next to Buena

Vista Creek, a tributary of the Puerto Nuevo River and a part of

the estuary of San Juan Bay.

           On December 31, 2018, Cebollero, through her attorney,

sent PRASA a letter giving notice of her intent to sue under the

CWA for the discharge of raw sewage into the Buena Vista Creek and

the Puerto Nuevo River.    The notice stated that manholes located

at Global Positioning System ("GPS") coordinates of 18° 23' 56.22"

N and 66° 4' 1.81" W overflowed with sewage on several dates in

2018.3   The parties and the district court refer to these manholes

as the "Tenth Street Sewers."     The sewage from the Tenth Street

Sewers flowed onto the street and into a rainwater storm drain

that directly leads into Buena Vista Creek at the GPS coordinates

of 56.04" N, 66° 4' 3" W. The letter further stated that additional

sewage discharges occurred near Cebollero's home at 18° 23' 56.04"

N, 66° 4' 3" W.    Cebollero alleged that the drainage was coming

from the Centro Médico area.

           On March 1, 2019, PRASA responded to the notice by

stating that Cebollero's suit should be precluded by the Consent



     3 Cebollero stated these incidents occurred on May 27, 2018;
September 25, 2018; October 17, 2018; October 23, 2018; November
3, 2018; November 4, 2018; and December 28, 2018.


                                - 6 -
Decree, which, as described above, required PRASA to implement

"comprehensive    remedial   measures"    to   the   entire    Puerto   Nuevo

Regional WWTP.    PRASA's response claimed that it had inspected the

sewers at issue and found that they were "in good condition[.]"

          On April 29, 2019, Cebollero filed this action under the

citizen suit provision of the CWA, alleging that PRASA violated

the CWA by discharging sewage in excess of permitted levels,

discharging pollutants without a permit, failing to maintain and

operate the sewage system, and failing to report these violations.

She also asserted causes of action under Puerto Rico law for

nuisance and riparian rights.       Cebollero seeks, inter alia, an

injunction   enjoining   the   sewage    discharges    at   the   named   GPS

coordinates and compensatory and punitive damages.

          According to the complaint, the discharges cause foul

odors in Cebollero's backyard and may expose Cebollero and her

children to disease-causing pathogens.          Cebollero, an arborist,

walks along the creek in the affected area for her aesthetic and

recreational enjoyment, which is diminished by the presence of raw

sewage.   She now, and in the future, "cannot walk in or near the

creek . . . [nor] even . . . in her neighborhood, feeling that she

is walking on the eggshells of deadly pathogens."             Prior to these

sewage discharges, Cebollero did not notice any foul odors coming

from the creek.




                                 - 7 -
          On May 17, 2019, PRASA identified an area including the

Tenth Street Sewers as a new "Area of Concern" requiring special

programming under the Consent Decree.

          On June 20, 2019, PRASA filed a motion to dismiss arguing

that Cebollero failed to provide adequate notice as required by

§ 1365(b)(1)(A) and that her citizen suit was barred by the CWA's

"diligent prosecution" provision, § 1365(b)(1)(B).       Cebollero

opposed the motion.   The district court rejected PRASA's notice

argument, but dismissed the complaint as precluded by the "diligent

prosecution" bar. On January 15, 2020, Cebollero filed this timely

appeal.

                                 II.

          PRASA moved to dismiss under both Federal Rule of Civil

Procedure 12(b)(1) for lack of subject-matter jurisdiction and

Rule 12(b)(6) for failure to state a claim upon which relief can

be granted.    Rule 12(b)(1) motions challenging subject-matter

jurisdiction are divided into two categories: facial challenges

and factual challenges.   Torres-Negrón v. J & N Records, LLC, 504

F.3d 151, 162 (1st Cir. 2007).   With facial challenges the movant

raises a question of law without contesting the facts.         See

Justiniano v. Soc. Sec. Admin., 876 F.3d 14, 21 (1st Cir. 2017).

The analysis is essentially the same as a Rule 12(b)(6) analysis:

we accept the well-pleaded facts alleged in the complaint as true

and ask whether the plaintiff has stated a plausible claim that


                              - 8 -
the court has subject matter jurisdiction. Valentin v. Hosp. Bella

Vista, 254 F.3d 358, 363 (1st Cir. 2001).                If a Rule 12(b)(1)

motion contests factual allegations of the complaint, the court

must engage in judicial factfinding to resolve the merits of the

jurisdictional claim.          Id. at 363-65.

               Rule 12(b)(6) motions, on the other hand, are always

facial, not factual, challenges to the complaint.4               To survive a

Rule       12(b)(6)   motion   to   dismiss,    the   facts   alleged   in   the

complaint, taken as true by the court, which also draws all

inferences in the pleader's favor, "must state a plausible, not

merely conceivable, case for relief."                 Sepúlveda-Villarini v.

Dep't of Educ. of P.R., 628 F.3d 25, 29 (1st Cir. 2010) (citing

Ashcroft v. Iqbal, 556 U.S. 662, 680-81 (2009)). This plausibility

standard is "not akin to a 'probability requirement'" but it

"demands more than an unadorned, the-defendant-unlawfully-harmed-

me accusation." Iqbal, 556 U.S. at 678 (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 556-57 (2007)).                 Evaluating whether a

complaint states a plausible claim for relief is "a context-




       In general, motions to dismiss under Rule 12(b)(6) are
       4

decided based solely on the face of the complaint, without
consideration of any other documents. Pawtucket Sch. Dep't, 969
F.3d at 8.    Limited exceptions to this rule allow a court to
consider documents that are incorporated into or attached to the
complaint, as well as matters of public record subject to judicial
notice. Id.; Freeman, 714 F.3d at 36.


                                      - 9 -
specific task that requires the reviewing court to draw on its

judicial experience and common sense."               Id. at 679.

                                      III.

              We must determine the appropriate rule for evaluating

appellee's motion to dismiss:            Rule 12(b)(1) or Rule 12(b)(6).      If

the statutory prerequisites at issue are jurisdictional, the Rule

12(b)(1)      standard    applies     and     judicial    factfinding   may   be

permitted if the facts alleged in the complaint are challenged.

If    the    statutory    requirements       are   non-jurisdictional    claims-

processing rules, Rule 12(b)(6) applies, and the court must accept

the truth of the well-pleaded allegations in the complaint.

A. Distinguishing Jurisdictional and Claims-Processing Rules

              The Supreme Court "has endeavored in recent years to

'bring some discipline' to the use of the term 'jurisdictional.'"

Gonzalez v. Thaler, 565 U.S. 134, 141 (2012) (quoting Henderson ex

rel. Henderson, v. Shinseki, 562 U.S. 428, 435 (2011)).                 To that

end it has announced a "readily administrable bright line":                    a

statutory provision is jurisdictional only if Congress has clearly

stated that it is.            Arbaugh v. Y & H Corp., 546 U.S. 500, 516

(2006).       "[A]bsent such a clear statement . . . 'courts should

treat       the   restriction    as    nonjurisdictional       in   character.'"

Sebelius v. Auburn Reg'l Med. Ctr., 568 U.S. 145, 153 (2013)

(quoting Arbaugh, 546 U.S. at 516).                Nonjurisdictional limits on

the   availability       of   judicial    review    may   be   "claim-processing


                                      - 10 -
rules" that serve the purpose of "promot[ing] the orderly progress

of litigation by requiring that the parties take certain procedural

steps at certain specified times."           Henderson, 562 U.S. at 435.

To decide whether a limitation is a jurisdictional rule or a claim-

processing rule, we consider the statutory "condition's text,

context, and relevant historical treatment."            Reed Elsevier, Inc.

v. Muchnick, 559 U.S. 154, 166 (2010).

              Historically, some courts have conflated a mandatory

claims-processing rule with a jurisdictional rule.              See Arbaugh,

546 U.S. at 511 ("On the subject-matter jurisdiction/ingredient-

of-claim-for-relief dichotomy, this Court and others have been

less than meticulous.").          To avoid this confusion, the Supreme

Court   has    explained,   "a    rule   should   not   be   referred   to   as

jurisdictional unless it governs a court's adjudicatory capacity,

that is, its subject-matter or personal jurisdiction. Other rules,

even if important and mandatory . . . should not be given the

jurisdictional brand."           Henderson, 562 U.S. at 435 (citations

omitted).      The Court has cautioned that cases which refer to a

rule as jurisdictional without analysis should not be relied on as

statements of law.     Arbaugh, 546 U.S. at 511 ("We have described

such unrefined dispositions as 'drive-by jurisdictional rulings'

that should be accorded 'no precedential effect' on the question

whether the federal court had authority to adjudicate the claim in




                                    - 11 -
suit." (quoting Steel Co. v. Citizens for a Better Env't, 523 U.S.

83, 91 (1998)).

           Designating a rule as jurisdictional can have important

consequences.     See Henderson, 562 U.S. at 434 ("Branding a rule as

going to a court's subject-matter jurisdiction alters the normal

operation of our      adversarial system.").        Indeed, as we have

described, this designation changes the method of review applied

to a motion to dismiss.       Furthermore, parties may raise the issue

of a lack of subject matter jurisdiction at any point during the

litigation, and the court is obligated to dismiss a case sua sponte

if it detects a jurisdictional defect.        Id.

B. The Diligent Prosecution Bar

           The primary issue in this appeal, and the ground for

dismissal below, is PRASA's claim that Cebollero's citizen suit is

not permitted because of the CWA's diligent prosecution bar.            See

33 U.S.C. § 1365(b)(1)(B) (barring a citizen suit if the EPA "has

commenced and is diligently prosecuting a civil or criminal action

in a court of the United States.").            The Fourth and Seventh

Circuits   have    referred   to   the   diligent   prosecution   bar   as

jurisdictional and treated it as such.        Chesapeake Bay Found. v.

Am. Recovery Co., 769 F.2d 207, 208 (4th Cir. 1985); Friends of

Milwaukee's Rivers v. Milwaukee Metro. Sewerage Dist., 556 F.3d

603, 606 (7th Cir. 2009) (per curiam).       But neither of those cases

contains any analysis in support of that conclusion, and thus we


                                   - 12 -
accord those opinions little weight.               See Steel Co., 523 U.S. at

91 ("We have often said that drive-by jurisdictional rulings of

this sort . . . have no precedential effect."). The Fifth Circuit,

on   the   other   hand,   has    undertaken       a    detailed   analysis    of   §

1365(b)(1)(B) and concluded that it is a nonjurisdictional rule.

La. Envtl. Action Network v. City of Baton Rouge, 677 F.3d 737,

749 (5th Cir. 2012).

            We are persuaded by the Fifth Circuit's reasoning in

support of its holding that Congress has not made a clear statement

that the diligent prosecution bar is jurisdictional.                   As the court

noted, the statutory text obviously does not include the word

"jurisdiction" or any other language indicating an intent that the

requirement be jurisdictional. Id. at 748. Further, the provision

is   located    within     a    subsection     titled      "Notice,"    33    U.S.C.

§ 1365(b),     rather    than    in   the    CWA   jurisdictional       provision,

33 U.S.C. § 1365(a).           Id. at 748-49.          And the Supreme Court has

never deemed the identical diligent prosecution bar in any of the

several federal environmental statutes to be jurisdictional.                     Id.

at 749.    We agree with the Fifth Circuit that there is simply no

reason to read a clear statement of jurisdictional intent into

§ 1365(b)(1)(B).

            This conclusion is further supported by two circuit

court decisions holding that identical diligent prosecution bars

in other environmental statutes are not jurisdictional.                         Grp.


                                      - 13 -
Against Smog & Pollution, Inc. v. Shenango Inc., 810 F.3d 116,

123–24 (3d Cir. 2016) (analyzing the diligent prosecution bar in

the Clean Air Act, 42 U.S.C. § 7604(b)(1)(B)); Adkins v. VIM

Recycling, Inc., 644 F.3d 483, 492 (7th Cir. 2011) (analyzing the

diligent prosecution bar in the Resource Conservation and Recovery

Act (RCRA), 42 U.S.C. § 6972(b)(1)(B)).5               Both courts noted that

the diligent prosecution bar does not contain a clear statement

that it is intended to govern the courts' jurisdiction.                         Grp.

Against Smog, 810 F.3d at 123 ("The language Congress used, 'No

action may be commenced,' is mandatory, but it is not stated in

terms     of    the   court's   adjudicatory    capacity      or   jurisdiction."

(quoting 42 U.S.C. § 7604(b))); Adkins, 644 F.3d at 492 ("RCRA's

limits on citizen suits appear in separate provisions that do not

'speak     in    jurisdictional    terms   or   refer    in    any   way   to   the

jurisdiction of the district courts.'" (quoting Zipes v. Trans

World Airlines, Inc., 455 U.S. 385, 394 (1982))).

                For these reasons, we agree with the district court that

the   CWA's       diligent   prosecution   bar    is    a     mandatory    claims-




      5This decision appears to be in some tension with the Seventh
Circuit's treatment of the CWA diligent prosecution bar as
jurisdictional in Friends of Milwaukee's Rivers, 556 F.3d at 606.
While the cases deal with two separate statutes, it is not clear
why the diligent prosecution bar in the CWA would be treated
differently from an identical provision in another environmental
statute.


                                     - 14 -
processing       rule    that    does     not    implicate     subject      matter

jurisdiction.

C.   The Notice Requirement

            PRASA also claims that Cebollero did not comply with the

CWA's requirement that the plaintiff give sixty days' notice to

the EPA and the alleged violator before filing suit.             See 33 U.S.C.

§ 1365(b)(1)(A).          The circuits are similarly divided on the

question    of   whether      this   provision   implicates    subject      matter

jurisdiction.6          The   Third,    Sixth,   Seventh,    Ninth,   and   Tenth

Circuits treat § 1365(b)(1)(A) as a jurisdictional rule.                      Pub.

Interest Research Grp. v. Windall, 51 F.3d 1179, 1189 n. 15 (3d

Cir. 1995); Bd. of Trs. of Painesville Twp. v. City of Painesville,

200 F.3d 396, 400 (6th Cir. 1999); Atl. States Legal Found., Inc.

v. Stroh Die Casting Co., 116 F.3d 814, 820 (7th Cir. 1997);

Waterkeepers N. Cal. v. AG Indus. Mfg., Inc., 375 F.3d 913, 916

(9th Cir. 2004); Karr v. Hefner, 475 F.3d 1192, 1200 (10th Cir.

2007).     The Fifth and Eleventh Circuits, on the other hand, have



     6 We have not yet meaningfully weighed in on this debate,
though we have mentioned the question in passing.      In a case
decided twenty-five years ago, we assumed, without discussion,
that § 1365(b)(1)(A) was a jurisdictional rule. Dubois v. U.S.
Dep't of Agric., 102 F.3d 1273, 1295–96 (1st Cir. 1996).     That
assumption was not essential to the ultimate holding.        More
recently, we declined to take a position, stating "[w]hether we
treat the CWA's notice requirements as strictly jurisdictional or
not, they remain mandatory conditions precedent to the filing of
a citizen suit." Paolino v. JF Realty, LLC, 710 F.3d 31, 36 n.4
(1st Cir. 2013).


                                       - 15 -
held that § 1365(b)(1)(A) is a nonjurisdictional requirement.

Lockett v. EPA, 319 F.3d 678, 682–83 (5th Cir. 2003); Am. Canoe

Ass'n, Inc. v. City Of Attalla, 363 F.3d 1085, 1088 (11th Cir.

2004).

            We side with the latter circuits and hold that the CWA

notice requirement is not jurisdictional for the same reasons that

we    concluded    that     the   diligent    prosecution      bar   is    not

jurisdictional.      Like the diligent prosecution bar, the statutory

text at issue does not refer to jurisdiction, and it is located in

the   CWA   notice     subsection,    rather      than   the    jurisdiction

subsection.       There is no Supreme Court precedent holding that

similar notice requirements are jurisdictional.             See Hallstrom v.

Tillamook Cty., 493 U.S. 20, 31 (1989) (stating that a comparable

RCRA notice requirement is mandatory but declining to decide whether

it is jurisdictional, noting that non-jurisdictional rules can also

serve as "mandatory conditions precedent").          The sixty-day notice

requirement is mandatory, but it is a procedural rule that does

not implicate subject matter jurisdiction.          Am. Canoe Ass'n, Inc.,

363 F.3d at 1088; Lockett, 319 F.3d at 682–83; cf. Tapia-Tapia v.

Potter, 322 F.3d 742, 745 n.4 (1st Cir. 2003) (stating that the

Age Discrimination in Employment Act's "procedural requirements,

while compulsory, are not jurisdictional").

            Because    we    determine     that   neither      the   diligent

prosecution    bar    nor   the   notice     provision   of    the   CWA   are



                                   - 16 -
jurisdictional, we treat PRASA's motion as a Rule 12(b)(6) motion

to dismiss for failure to state a claim, rather than a Rule

12(b)(1) motion to dismiss for lack of subject matter jurisdiction.

                                  IV.

          The district court concluded correctly that the Rule

12(b)(6) standard applied to PRASA's invocation of the diligent

prosecution bar.   It recited the standard of review applicable to

a Rule 12(b)(6) motion, quoting the Iqbal plausibility standard

that we have discussed.    However, as we shall explain, the court

did not actually apply the standard it cited and instead drew

inferences in favor of the defendant.

          The   court   stated   that     Cebollero    "d[id]   not   plead

sufficient facts to permit the Court to plausibly find that the

EPA's prosecution has not been diligent."         In the court's view,

Cebollero's factual allegations of ongoing sewer overflows did not

allege a lack of diligent prosecution because "[o]ngoing violation

alone does not demonstrate lack of diligence."

          The court appears to have relied on the 2015 Consent

Decree as definitive proof of diligent prosecution, regardless of

Cebollero's allegations to the contrary.              The district court

correctly summarized the terms of the Consent Decree, stating:

          The Consent Decree requires defendant to
          address issues within the PRASA system
          systematically over a period of time, and is
          structured to prevent future violations of the
          CWA, including sewage overflows. The Consent


                                 - 17 -
          Decree also provides for the ongoing addition
          of "Areas of Concern" for locations that
          require "programmed and specific actions or
          the development of a project" to prevent CWA
          violations.

Given that the Consent Decree was attached to Cebollero's complaint

and is subject to judicial notice as a public court document, the

court was permitted to consider it.    But the court should not have

assumed that the existence of a Consent Decree from several years

earlier was incontrovertible proof that the EPA was diligently

prosecuting.   This inference, drawn in the defendant's favor, not

the plaintiff's, was improper on a motion to dismiss.

          The district court also went on to consider defendant's

claims that PRASA was taking active steps to comply with the

consent decree, stating:

          Defendant, on the other hand, alleges that
          pursuant to the Consent Decree it has engaged
          in   a   number   of   activities,   including
          implementation of a "Sewer System Operation
          and Maintenance Program," under which it
          performs      "inspections,      observations,
          cleaning, repairs, and investigations" of the
          sewer system; a Fats, Oil, and Grease Control
          Program to prevent blockages, obstructions,
          and overflows; and camera inspections of sewer
          lines, including at or near Tenth Street
          Sewers. Many other steps are required by the
          Consent Decree, and defendant may be penalized
          for failure to comply.

These claims appear in PRASA's March 1, 2019 letter in response to

Cebollero's notice of intent to sue.    This letter was included as

an exhibit in Cebollero's complaint and, thus, the district court



                              - 18 -
was permitted to consider the letter as part of its Rule 12(b)(6)

analysis.   But it was not permitted to assume the truth of PRASA's

factual claims in that letter.         Instead, consistent with the Rule

12(b)(6) standard, the court should have assumed the truth of

Cebollero's factual claims.         By weighing the competing claims of

both parties and finding that Cebollero's allegations were not

supported   by   evidence,    the   district      court    strayed    from   the

appropriate Rule 12(b)(6) analysis.

                                       V.

            Despite   the   district    court's    legal    error,    we   could

affirm the decision on any basis available in the record. Williams

v. United States, 858 F.3d 708, 714 (1st Cir. 2017).                 If, taking

an appropriate view of the allegations in the complaint, we

concluded that Cebollero has not stated a plausible claim that the

EPA was not diligent in prosecuting the CWA violations she alleges,

the district court's opinion could stand.

            Cebollero argues that she has plausibly alleged a lack

of diligent prosecution despite the existence of a consent decree

for two reasons.      First, she asserts that the consent decree does

not specifically address the concerns in her complaint, and thus

the EPA has not "commenced" an action as required by the diligent

prosecution bar.      Second, she asserts that even if the EPA has

commenced an action, it is not diligently prosecuting it.




                                    - 19 -
A.   Analogous Action

           The CWA's diligent prosecution bar is only relevant if

a state or federal agency has commenced an action "analogous" to

the citizen's suit.     N. & S. Rivers Watershed Ass'n, Inc. v. Town

of Scituate, 949 F.2d 552, 557 (1st Cir. 1991); see also Cal.

Sportfishing Prot. All. v. Chico Scrap Metal, Inc., 728 F.3d 868,

874 (9th Cir. 2013) (stating that the government enforcement action

must be regarding "the same standard, limitation, or order that is

the subject of the citizen suit"). Cebollero argues that the prior

EPA action is not analogous because it does not mention the

specific GPS coordinates she cites in her complaint.

           We disagree.   The Consent Decree need not single out the

specific locations Cebollero states are the sources of unlawful

discharge.    The EPA suit is sufficiently analogous if the alleged

unlawful discharges are within the ambit of its causes of action.

The EPA action and subsequent consent decree apply broadly to

PRASA's operation of the Puerto Nuevo WWTP, which includes the

sewers at the coordinates Cebollero identifies. The Consent Decree

requires reporting of overflows anywhere within that WWTP and

allows for specific locations to be designated as special areas of

concern.     Cebollero has not made a plausible allegation that the

EPA never commenced an action regarding her concerns.




                                - 20 -
B. Diligent Prosecution

          The    CWA's    diligent   prosecution     bar    emphasizes    the

primacy of government agencies in enforcing clean water standards.

Gwaltney, 484 U.S. at 60 (stating that the "'the great volume of

enforcement actions [are to] be brought by the State,' and that

citizen suits are proper only 'if the Federal, State, and local

agencies fail to exercise their enforcement responsibility.'"

(quoting S. Rep. No. 92–414, p. 64 (1971), reprinted in 2 A

Legislative History of the Water Pollution Control Act Amendments

of 1972, p. 1482 (1973))).       We grant considerable, although not

unlimited, "deference to the agency's plan of attack."            Scituate,

949 F.2d at 557.

          However, the alleged polluter cannot immunize itself

from CWA citizen suits by agreeing to a government agency's "plan

of attack," such as a consent decree, without actually taking any

subsequent remedial steps. As persuasively articulated in a recent

court decision evaluating a similar CWA citizen suit, "[i]t is the

Court's duty to probe the government's prosecutorial vigor and

events transpiring post-entry of the Consent Decree."             S. River

Watershed All., Inc. v. DeKalb Cty., 484 F. Supp. 3d 1353, 1368

(N.D. Ga. 2020).         While the entry of the consent decree is

certainly relevant, it is not conclusive evidence of diligent

prosecution     that   would   categorically   bar    any    citizen     from




                                  - 21 -
proceeding on a claim relating to the same violations addressed by

the consent decree.

             The   "events   transpiring   post-entry    of     the   Consent

Decree" include whether the alleged polluter has continued to

violate the CWA.      An ongoing violation cannot, by itself, prove a

lack    of   diligent    prosecution   sufficient       to     overcome   the

§ 1365(b)(1)(B) bar on citizen suits.        See Scituate, 949 F.2d at

558 ("[V]iolations may continue despite everything reasonably

possible being done . . . to correct them.").                In pursuing its

"plan of attack," the agency is not required to "tak[e] the precise

action Appellant wants it to or [to] mov[e] with the alacrity

Appellant desires."      Id.   Diligent prosecution is something less

than "far-reaching or zealous" prosecution.             Karr, 475 F.3d at

1197.    However, ongoing violations are not irrelevant to the

question of diligent prosecution.

             Cebollero's suit is based on a theory that the sewage

overflows continue unabated because the EPA is not ensuring that

PRASA complies with the consent decree.          The complaint alleges

that on May 27, 2018, September 25, 2018, October 17, 2018, October

23, 2018, November 3, 2018, November 4, 2018, and December 28,

2018 "three sewer manholes located on the GPS coordinates of 18°

23' 56.22" N and 66° 4' 1.81 W," were overflowing with sewage,

onto the street and into an adjacent rainwater storm drain that

collects the raw sewage and take[s] [it] directly into the Buena


                                  - 22 -
Vista Creek" at GPS coordinates 56.04" N, 66° 4' 3" W.            It further

alleges that additional sewage discharges occur near Cebollero's

home at GPS coordinates 18° 23' 56.04" N, 66° 4' 3" W as a result

of overflow from PRASA sewage manholes in the Centro Médico area.

The complaint states, "The violations of sewage discharges are

ongoing and have occurred on several occasions after the sixty day

letter was sent to the defendant PRASA." Cebollero's 60-day notice

letter, which was attached to her complaint, stated that a PRASA

engineer had "admitted that the PRASA had no maintenance plan or

maintenance   activity    to   correct   sewage   spills;   not    in   Villa

Nevarez, not in all San Juan."      We accept all of these allegations

as true and conclude that they state a plausible claim.            In these

circumstances, the ongoing violations support the allegation of a

lack of diligence.       Also, we find Cebollero's claim plausible

because of the level of specificity and detail of her allegations,

the severity of the problem she alleges, and the several years

that have lapsed since the Consent Decree was ordered.

          Our decision in Scituate, 949 F.2d 552, does not compel

a different result.      That case was decided on cross-motions for

summary judgment.        There, despite the opportunity to conduct

discovery, the plaintiff could not counter the alleged polluter's

detailed evidence of its efforts to comply with a state enforcement

order to correct its violations of the Massachusetts Clean Waters




                                  - 23 -
Act, a state law which parallels the CWA.7           Id. at 557.    The court

found that there was no material dispute as to diligent prosecution

based    on    both   the   state   order    and   the   alleged   polluter's

"subsequent action."        Id.     If PRASA has comparable evidence of

subsequent corrective actions in this case, which will prove

diligent      prosecution   despite   the    ongoing     violations,   it   can

provide that evidence during properly conducted summary judgment

proceedings.8




     7 Scituate's corrective actions included "(1) the submission
of monthly, weekly and daily test results from groundwater
monitoring wells, effluent tanks and discharges to the tidal ditch;
(2) the expenditure of close to one million dollars to plan the
new treatment facility; and (3) enforcement of a sewer hookup
moratorium." Scituate, 949 F.2d at 557. Scituate had also hired
an engineering firm to "effectuate compliance with the State Order"
by studying Scituate's wastewater treatment system, proposing
upgrades, and evaluating the feasibility of those upgrades. Id.
at 554.
     8 PRASA has offered one piece of evidence that it is acting
in accordance with the Consent Decree.      On May 17, 2019, it
submitted a letter to the EPA stating that it had added the Tenth
Street Sewers as an Area of Concern requiring special attention.
PRASA submitted a copy of that letter as an attachment to its
motion to dismiss. This proffer is irrelevant at this stage for
two reasons.    First, it is extrinsic evidence that cannot be
considered in deciding a Rule 12(b)(6) motion. Second, even if it
could be considered, that action was taken after this suit was
filed, and therefore would not constitute diligent prosecution
barring this citizen suit. We agree with our sister circuits that
the EPA must be diligently prosecuting at the time of the filing
of the citizen suit in order to trigger the diligent prosecution
bar.    See Cal. Sportfishing, 728 F.3d at 873; Friends of
Milwaukee's Rivers, 382 F.3d at 752.


                                    - 24 -
                                    VI.

          As an alternative basis for affirmance, PRASA renews its

argument that Cebollero provided insufficient notice.                   The CWA

states that before a plaintiff initiates a citizen suit, she must

provide sixty days' notice to the EPA and the alleged violator.

33 U.S.C. § 1365(b)(1)(A).         This notice requirement allows the

alleged violator "an opportunity to bring itself into complete

compliance with the Act and thus likewise render unnecessary a

citizen suit."      Gwaltney, 484 U.S. at 60; see also Paolino, 710

F.3d at 37 ("[N]otice must be sufficiently specific to inform the

alleged violator about what it is doing wrong, so that it will

know what corrective actions will avert a lawsuit[.]" (quoting

Atl. States Legal Found., 116 F.3d at 819)).

          EPA      regulations   require     that   the    notice       "include

sufficient information to permit the recipient to identify the

specific standard, limitation, or order alleged to have been

violated, the activity alleged to constitute a violation, the

person or persons responsible for the alleged violation, the

location of the alleged violation, [and] the date or dates of such

violation."   40    C.F.R.   §   135.3(a);   see    33    U.S.C.    §    1365(b)

(authorizing the EPA to issue such regulations).            Neither the CWA

nor these regulations requires that "a citizen plaintiff 'list

every specific aspect or detail of every alleged violation,' or

'describe every ramification of a violation.'" Paolino, 710 F.3d


                                  - 25 -
at 38 (quoting Pub. Int. Rsch. Grp. of New Jersey, Inc. v.

Hercules, Inc., 50 F.3d 1239, 1248 (3d Cir. 1995)).               Instead, we

conduct a "functional, fact-dependent, and case-specific inquiry"

as to whether the information provided in the notice "allows the

putative    defendants     to     identify    and    remedy      the   alleged

violations."    Id. at 34.

            On December 31, 2018, well over sixty days before filing

this suit, Cebollero provided notice of the alleged violations to

PRASA and the other relevant parties.             The notice letter states

precise dates and GPS coordinates of seven instances of the

discharge of "raw sewage from sanitary manholes flowing into rain

drainage that flows into Buena Vista Creek [the Tenth Street

Sewers]."    She also claims that raw sewage from the hospitals in

the Centro Médico area flows into the Buena Vista Creek at certain

GPS   coordinates   near   her    home     during   times   of   heavy   rain.

Cebollero was unable to pinpoint the precise origin of the Centro

Médico discharges, but states that this source of discharge was

previously brought to PRASA's attention by an expert working on an

EPA-PRASA task force.

            These   details     identify    the   alleged   violations    with

"reasonable specificity."        Paolino, 710 F.3d at 38 (quoting San

Francisco BayKeeper, Inc. v. Tosco Corp., 309 F.3d 1153, 1158 (9th

Cir. 2002)).    The only information that appears to be missing is

the precise origin of the sewage overflow in Centro Médico.                 As


                                   - 26 -
pointed   out   by   the   District    Court,   PRASA,   unlike   Cebollero,

possesses "maps, plans, and investigative tools to trace the source

of the raw sewage" and thus should be able to identify the source

based on the location of the overflow Cebollero identified.              See

Paolino, 710 F.3d at 37 (noting legislative history stating that

the CWA's notice requirement "should not . . . place[] impossible

or unnecessary burdens on citizens" (quoting S. Rep. No. 92–414,

at 80 (1971), reprinted in 1972 U.S.C.C.A.N. 3668, 3745)).              Like

the district court, we see no defect in the notice provided, and

the suit need not be dismissed on this ground.

                                      VII.

           The judgment of the district court is hereby vacated.

Costs to the appellant.       So ordered.




                                  - 27 -